As filed with the Securities and Exchange Commission on January 28, 2010 Securities Act File No. 333-118854 Investment Company Act File No. 811-21173 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO ISSUER TENDER OFFER STATEMENT (Pursuant to Section 13(e)(1) of the Securities Exchange Act of 1934) Man-Glenwood Lexington, LLC (Name of Issuer) Man-Glenwood Lexington, LLC (Names of Person(s) Filing Statement) Units of Interest, Par Value $0.01 (Title of Class of Securities) 561649 10 4 (CUSIP Number of Class of Securities) Kirsten Ganschow, Esq. Man-Glenwood Lexington, LLC 123 N. Wacker Drive, 28th Floor Chicago, IL60606 (312) 881-6500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Person(s) Filing Statement) Copies to: Michael S. Caccese, Esq. K&L Gates LLP State Street Financial Center One Lincoln Street Boston, MA 02111 CALCULATION OF FILING FEE Transaction Valuation: $8,500,000* Amount of Filing Fee: $606.05** * Calculated at the aggregate maximum purchase price to be paid for Units in the offer. ** Calculated at $71.30 per $1,000,000.00 of the Transaction Valuation. || Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Filing Party: Form or Registration No.: Date Filed: || Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: || third-party tender offer subject to Rule 14d-1. |X| issuer tender offer subject to Rule 13e-4. || going-private transaction subject to Rule 13e-3. || amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: || - 2 - Item 1.Summary Term Sheet. Reference is made to the Summary Term Sheet of the Offer to Purchase that is attached as Exhibit (a)(1)(i) and is incorporated herein by reference. Item 2.Subject Company Information. (a)The name of the issuer is Man-Glenwood Lexington, LLC (the “Fund”), a closed-end investment company organized as a Delaware limited liability company. The Fund is structured as a “feeder” fund that invests its assets in Man-Glenwood Lexington Associates Portfolio, LLC (the “Portfolio Company”). The Portfolio Company has the same investment objective as the Fund. All portfolio investments for the Fund are made at the Portfolio Company level.This structure is sometimes called a “master/feeder” structure.The Portfolio Company is simultaneously tendering for its own interests.The principal executive offices of the Fund are located at 123 North Wacker Drive, 28th Floor, Chicago, IL60606, (312) 881-6500. (b)The title of the securities being sought is units of limited liability company interests (“Units”). As of December 31, 2009 there were approximately 327,342.412 Units issued and outstanding. (c)The Units are not currently traded on an established secondary trading market. Item 3.Identity and Background of Filing Person. (a)The Fund is tendering for its own Units. The Portfolio Company will repurchase interests in the Portfolio Company equivalent in value to the value of the Units tendered to the Fund by its members consistent with the terms of the offer and to the Portfolio Company’s unregistered feeder fund (the Portfolio Company’s predecessor) by its investors.The information required by this Item is set forth in Item 2(a) above. (b)-(d)Not applicable. Item 4. Terms of the Transaction. (a)(1) (i)The Fund is seeking tenders for Units having an aggregate net asset value on March 31, 2010 not to exceed $8,500,000(the “Offer”). (ii)For each Unit tendered, the security holder will receive a cash amount equal to the net asset value per Unit (the “NAV”) calculated on March 31, 2010, upon the terms and subject to the conditions set forth in the Offer to Purchase dated January 28, 2010 (the “Offer to Purchase”), with the balance determined as set forth in the Offer to Purchase.A copy of the Offer to Purchase and the related Letter of Transmittal is attached hereto as Exhibit (a)(1)(i) and Exhibit (a)(1)(ii), respectively. Reference is hereby made to the Cover Page,
